—Judgment, Supreme Court, New York County (Michael A. Corriero, J.), rendered January 31, 1992, convicting defendant, after jury trial, of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 4 Vz to 9 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant failed to object to police testimony regarding *494usual procedures in street narcotics operations, nor to the trial court’s instruction to the jury regarding evaluation of police testimony, and thus failed to preserve any claim of error for appellate review as a matter of law (CPL 470.05). Were we to review in the interest of justice, we would find defendant’s claims not to warrant reversal. Concur—Carro, J. P., Rosenberger, Ellerin and Kassal, JJ.